Citation Nr: 1456691	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  09-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for radiculopathy of the left lower extremity.

2.  Entitlement to a disability rating higher than 20 percent for low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to October 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in which the RO denied the Veteran's claim for an increased rating for his service-connected low back strain.  The Board remanded the Veteran's case in April 2012 for further evidentiary development and adjudication.  In the remand, the Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with VA examination and then re-adjudicate the claim.  Pursuant to that remand, the AOJ obtained additional examination of the Veteran and, in a June 2012 rating decision, assigned a separate 30 percent disability rating for radiculopathy of the left lower extremity secondary to his service-connected low back strain.

The Veteran testified before the Board at a videoconference hearing in February 2012.  A transcript of the hearing has been associated with the claims file.

The Board acknowledges that following certification of the Veteran's appeal to the Board, additional evidence was received by VA in December 2013.  No waiver of initial RO consideration was submitted with the evidence.  Thus, in addition to the actions directed below by this remand, the agency of original jurisdiction must consider this evidence in relation to the Veteran's claims.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  The documents in these files have been reviewed and considered as part of this appeal.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claims.

A review of the Veteran's claims file reflects that he has been provided multiple VA examinations, most recently in May 2012, November 2013, and October 2014, to assess the severity of his low back strain and radiculopathy of the left lower extremity.  In addition, the Veteran has sought ongoing treatment with VA and private treatment providers for complaints of pain in his low back.  Report of the May 2012 VA examination reflects that the examiner assigned a diagnosis of lumbosacral strain and intervertebral disc syndrome.  At that time, the Veteran reported daily flare-ups of pain in his low back that were worse with changing weather.  The examiner found the Veteran to have forward flexion of 50 degrees but found him unable to engage in repetitive-motion testing due to pain.  The examiner also noted weakened movement and disturbance of locomotion, as well as tenderness to palpation of the lumbar spine and muscle spasm sufficiently severe to cause an abnormal gait.  The examiner also noted decreased muscle strength, positive straight-leg raising test, and absent reflexes in the lower extremities bilaterally, with decreased sensation in the left lower extremity.  The Veteran reported constant pain in his lower extremities bilaterally, moderate on the right and severe on the left.  The examiner diagnosed involvement of the left sciatic nerve but did not find any other neurological disorders to be present.

The Veteran again underwent VA examination in November 2013, to evaluate his need for aid and attendance.  At that time, he reported that he used a cane and occasionally fell due to imbalance.  He stated that he could walk approximately 150 yards before needing to take a break.  The examiner did not conduct range-of-motion testing but noted that the Veteran displayed a "limited ability to bend forward."  The examiner also noted the Veteran's report of constant pain in his low back and observed him to have an antalgic gait due to lumbar strain and muscle spasms, with muscle weakness in the lower extremities bilaterally.  X-rays conducted in May 2012 were noted to be "essentially normal," as was a CT scan of the lumbar spine conducted in 2007.  The examiner diagnosed lumbar sprain.

The Veteran was provided a peripheral nerve examination in October 2014.  At that time, he was diagnosed with left lower extremity radiculopathy; no diagnosis was assigned for the right lower extremity, despite the Veteran's report of severe constant pain in the right limb, as well as mild paresthesias, dysesthesias, and numbness.  At that time, his reflexes were noted to be decreased in the lower extremities bilaterally, although muscle strength and sensation were normal bilaterally.  The examiner also acknowledged the Veteran's mildly antalgic gait, which was noted to be secondary to back and knee pain.  Phalen's and Tinel's signs were negative on the right and positive on the left.  The examiner found the Veteran to have moderate incomplete paralysis of the left sciatic nerve but found no disorder of the right sciatic nerve, despite the Veteran's descriptions of symptomatology.

The Board notes that when evaluating musculoskeletal disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's or spine's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

Additionally, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners appear to have properly conducted evaluation of the condition of the Veteran's thoracolumbar spine and lower extremities at these examinations but notes that, despite his ongoing complaints of symptoms in his right lower extremity, no examiner has diagnosed the Veteran with any neurological disorder of the right lower extremity or explained why no such diagnosis is appropriate.  It is further unclear from the examination reports whether the most appropriate diagnosis for the Veteran's service-connected low back disorder continues to be strain or whether a different, or additional, disorder such as intervertebral disc syndrome is currently present.

Further, the Board notes that once VA undertakes the effort to provide an examination, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  The evidence of record is not clear as to whether, and to what extent, the Veteran experiences radiculopathy or any other neurological disorder of the right lower extremity that is due to his service-connected low back strain.  In that connection, the Board looks to the May 2012 and October 2014 VA examinations, at which time the Veteran made multiple complaints of pain, numbness, and other symptoms in the right lower extremity but was assigned no diagnosis.  The Board acknowledges that the General Rating Formula for Diseases and Injuries of the Spine contemplates rating disabilities of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The rating criteria, however, also allow for separate ratings for neurological abnormalities related to or caused by the spine disability.  In this case, the Veteran has been noted to complain of radiating pain into his legs and has been diagnosed with, and granted service connection for, radiculopathy of the left lower extremity.  However, despite his repeated reports of similar symptomatology in his right leg, no VA examiner has provided a diagnosis or addressed whether any such problem is due to his service-connected low back strain.  To the contrary, although the May 2012 and October 2014 VA examiners noted the Veteran's complaints, they offered no diagnosis or other discussion as to the presence or etiology of any neurological symptomatology in the right lower extremity.

The Board thus finds that, in light of the above, another VA examination is needed to provide current findings with respect to the Veteran's low back strain and radiculopathy of the left lower extremity.  A remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's disabilities.  The examination must consider the Veteran's lumbar spine symptomatology, as well as any neurological or other complications traceable to his service-connected low back strain.  In particular, as described above, the examiner must provide a diagnosis and etiological opinion with regard to the right lower extremity symptomatology, or explain why no diagnosis is appropriate despite the Veteran's reported symptoms.  Under these circumstances, the Veteran should be scheduled for examination at an appropriate VA medical facility.  See 38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for VA examination and notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2014).

The entire claims file, to include a complete copy of this remand, must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings must be reported in detail.

The examiner must conduct a thorough examination of the Veteran's thoracolumbar spine and provide a diagnosis for each disorder found to be present.  Clinical findings must include whether, during the examination, there is objective evidence of pain on motion of the Veteran's thoracolumbar spine (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the Veteran's thoracolumbar spine; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  The examiner must equate such functional losses to additional degrees of limited motion (beyond that shown clinically).  The examiner must provide a detailed account of all manifestations of the service-connected low back strain found to be present and must specifically identify any additional diagnoses associated with the disorder.  

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the thoracolumbar spine's range of motion.  See VA Fast Letter 06-25 (Nov. 29, 2006).  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the thoracolumbar spine.

The examiner must also identify any neurological impairment associated with the Veteran's service-connected low back disorder, addressing in particular the Veteran's complaints of pain, numbness, and paresthesias in his right leg at the May 2012 and October 2014 VA examinations.  Any necessary diagnostic testing must be accomplished.  If neurological impairment is identified, the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, must be reported.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)  If no neurologic impairment is found in the right lower extremity, or if any diagnosed neurologic disorder is found not to be related to service-connected disability, the examiner must thoroughly explain the Veteran's consistent reports of symptomatology in his right lower extremity.

The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  Well-reasoned opinions must be provided with a detailed explanation for all conclusions reached by the reviewers.  Citations to the record or relevant medical principles should be included as necessary to explain the opinions, and a complete rationale should be given for all opinions and conclusions expressed.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



